The petitioner Momodou Lamin Jobe's petition for certification to appeal from the Appellate Court, 181 Conn.App. 236, ___ A.3d ___ (2018), is granted, limited to the following issues:"1. Did the Appellate Court properly decline to review the petitioner's claim that the definition of `custody' in General Statutes § 52-466 should include individuals in the petitioner's circumstances, when the first opportunity to raise that claim was in the petitioner's reply brief because the petitioner had no notice that the respondent would raise an unpreserved alternative ground to affirm the habeas court's judgment?"2. Does § 52-466 include habeas petitioners whose sentences have been fully served, who are in the custody of federal immigration authorities, and who could not have been aware of the need to challenge the constitutionality of their convictions until after serving their sentences?"